STABLE ELECTROLYTE MATERIAL AND SOLVENT MATERIAL CONTAINING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 11/15/2022:
Claims 6-10 and 15-28 have been amended; no new matter has been entered. 
Previous claim objections have been withdrawn. However, newer claim objections have been issued.
Previous rejection under 35 USC 112(a) has been withdrawn due to amendment.
Previous rejections of claims 6, 8, 17, and 18 under 35 USC 112(b) have been withdrawn. However, previous rejections of claims 19-28 have been upheld.

Claim Objections
Claim 19 is objected to because of the following informalities: “at least one a” and “has having” need to be revised as they make no cogent sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 discloses “at least one a volume of an inorganic hydroxide material to a volume of inorganic acid”. What is being introduced other than an inorganic hydroxide being that the claim states “at least one a” (which does not make any cogent sense)?
Claims 21 and 22 recite wherein the inorganic hydroxide is “a liquid having a concentration greater than 50% a 5-mole material”. It is not clear what is meant by a “5-mole material’. Moles indicate an amount of a material not a type of material.
Claim 24 discloses that the inorganic acid has a specific gravity of 1.18 and 1.93. However, claim 25 discloses inorganic acids that have specific gravity values outside of this range such as hydrofluoric acid (SG=0.98), iodic acid (SG=4.629), and prussic acid (SG=0.69).
Claim 27 discloses “agitation of the inorganic acid is imparted by mechanical means at a range between approximately 0.5 HP and 3 HP”. HP is a measure of power, not mechanical energy. Why are there units of power for this?
Claim 28 discloses wherein the inorganic acid is present in a vessel and has an upper surface. Does the claim mean that the vessel has an upper surface or the inorganic acid (which would not make any sense)? Further, the inorganic hydroxide is introduced into the upper surface of the inorganic acid but how is there an upper surface portion and what exactly is happening in this step? Is the hydroxide not absorbing into the acid? The process does not make any logical sense.
Claims 20, 23, and 25-26 are also rejected under 35 USC 112(b) for their dependence on claim 19.

Allowable Subject Matter
Claims 6-11 and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant has amended claims 6-11 and 15-18 to overcome the prior and only rejections under 35 USC 112(b) and claim objections. As such, these claims are now in condition for allowance.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729